Exhibit (10.1)
COOPER TIRE & RUBBER COMPANY
Performance Stock Unit and Cash Unit Award Agreement
     WHEREAS, [NAME] (the “Participant”) is an employee of Cooper Tire & Rubber
Company or a Subsidiary (the “Company”); and
     WHEREAS, the Compensation Committee of the Board of Cooper Tire & Rubber
Company (the “Committee”) approved the terms and authorized on [DATE] (the “Date
of Grant”) the grant of an Award of Performance Stock Units and Performance Cash
Units (these two types of awards being collectively called “Performance Units”)
pursuant to Sections 10 and 13 of the Cooper Tire & Rubber Company 2010
Incentive Compensation Plan (the “Plan”).
     NOW, THEREFORE, pursuant to the Plan and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby confirms to the Participant effective as of the Date of Grant, a
grant of an Award of [INSERT NO.] Performance Stock Units and [INSERT $]
Performance Cash Units, each representing the opportunity to earn Target
Payments.
     1. Performance and Measurement Periods. The Performance Period shall be
from January 1, 20[ ] through December 31, 20 [ ] and shall be divided into the
following “Measurement Periods” in which 1/3 of the Performance Units granted
hereby may be notionally earned (as described below):
               The “First Measurement Period” shall be from January 1, 20[ ]
through December 31, 20[ ] and [Insert 1/3 amount] of the Performance Stock
Units and [Insert 1/3 amount] of the Performance Cash Units shall be allocated
thereto.
               The “Second Measurement Period” shall be from January 1, 20[ ]
through December 31, 20[ ] and [Insert 1/3 amount] of the Performance Stock
Units and [Insert 1/3 amount] of the Performance Cash Units shall be allocated
thereto.
               The “Third Measurement Period” shall be from January 1, 20[ ]
through December 31, 20[ ] and [Insert 1/3 amount] of the Performance Stock
Units and [Insert 1/3 amount] of the Performance Cash Units shall be allocated
thereto.
     2. Performance Goals. The right to receive payments for any of the
Performance Units shall be contingent upon the achievement of specified levels
of performance of the [ ] goals as set forth in the Statement of Performance
Goals attached hereto as Exhibit A. The Performance Units that the Participant
will have the opportunity to earn upon the achievement of each Performance Goal
shall be allocated in accordance with the weighting percentages specified for
each such Performance Goal in Exhibit A.
     3. Crediting of Notionally Earned Performance Units.
          (a) Below Threshold. If, upon the conclusion of a Measurement Period,
achievement for a particular Performance Goal falls below the threshold level,
as set forth in the Statement of Performance Goals, no Performance Units for the
Measurement Period shall become notionally earned with respect to that
Performance Goal.
          (b) Threshold. If, upon the conclusion of a Measurement Period, the
achievement for a particular Performance Goal equals the threshold level, as set
forth in the Statement of Performance Goals, [ ]% of the Performance Units
allocated to such Performance Goal for the Measurement Period shall become
notionally earned.

1



--------------------------------------------------------------------------------



 



          (c) Between Threshold and Target. If, upon the conclusion of a
Measurement Period, the achievement for a particular Performance Goal exceeds
the threshold level, but is less than the Target, as set forth in the Statement
of Performance Goals, between [ ]% and [ ]0% of Performance Units allocated to
such Performance Goal for the Measurement Period shall become notionally earned
as determined by mathematical straight-line interpolation.
          (d) Target. If, upon the conclusion of a Measurement Period, the
achievement for a particular Performance Goal equals the Target, as set forth in
the Statement of Performance Goals, [ ]% of the Performance Units allocated to
such Performance Goal for the Measurement Period shall become notionally earned.
          (e) Between Target and Maximum. If, upon the conclusion of a
Measurement Period, achievement for a particular Performance Goal exceeds the
Target, but is less than the maximum level, as set forth in the Statement of
Performance Goals, between [ ]% and [ ]% of the Performance Units allocated to
such Performance Goal for the Measurement Period shall become notionally earned,
as determined by mathematical straight-line interpolation.
          (f) Maximum. If, upon the conclusion of a Measurement Period,
achievement for a particular Performance Goal equals or exceeds the maximum
level, as set forth in the Statement of Performance Goals, [ ]% of the
Performance Units allocated to such Performance Goal for the Measurement Period
shall become notionally earned.
          (g) Exceeds Maximum. In no event may more than the [ ]% of the
Performance Units allocated to any Performance Goal or [ ]% of all the
Performance Units for any Measurement Period become notionally earned.
          (h) Conditions; Determination of Notionally-Earned Award. Following
each Measurement Period, the Committee shall determine whether and to what
extent the Performance Goals have been achieved for such Measurement Period and
shall determine the number of Performance Units that shall have become
notionally earned hereunder. However, except as otherwise provided herein, the
Participant’s right to receive payment of notionally earned Performance Units
shall be contingent upon the Participant remaining in the continuous employ of
the Company throughout the entire Performance Period.
     4. Performance Unit Account.
          (a) Performance Unit Account. The Company shall establish an account
on the books of the Company (an “Account”) for the Participant and shall
notionally credit the Participant’s Account with any Performance Stock Units
notionally earned by the Participant.
          (b) Dividend Equivalents. The Participant’s Account shall be credited
as of the last business day of each calendar quarter with that number of
additional Performance Stock Units determined by dividing the amount of cash
dividends paid on the dividend date by Cooper Tire & Rubber Company during such
quarter on that number of Common Shares equivalent to the number of Performance
Stock Units credited to and held in the Participant’s Account as of the dividend
record date for that quarter by the Fair Market Value per Common Share on the
last business day of the current calendar quarter, rounded up to the nearest
whole share; however if a payment pursuant to Section 10 occurs during the
current calendar quarter, no dividend equivalents shall be credited on that
number of Common Shares equivalent to the number of Performance Stock Units so
distributed. Such additional Performance Stock Units shall become vested if, and
at the same time as, the underlying Performance Stock Units pursuant to which
they were notionally earned become vested as provided in Section 5 of this Award
Agreement. No dividend equivalents shall be credited with respect to Performance
Cash Units.
          (c) Statements. As soon as practicable following the close of a
calendar year, the Company shall furnish to the Participant a statement setting
forth the number of notionally earned Performance Units in the Participant’s
Account at the close of such calendar year.

2



--------------------------------------------------------------------------------



 



          (d) Nature of the Company’s Obligations/Participant’s Rights. The
Company’s liability to make payments based on the amount in a Participant’s
Account shall be reflected in its books of account as a general, unsecured and
unfunded obligation, and the rights of the Participant or his designated
beneficiary to receive payments from the Company under the Plan are solely those
of a general, unsecured creditor. The Company shall not be required to segregate
any of its assets in respect to its obligations hereunder, and the Participant
or his designated beneficiary shall not have any interest whatsoever, vested or
contingent, in any properties or assets of the Company. Without limiting the
generality or effect of the foregoing, the Participant shall have no voting
rights with respect to the Performance Units.
          (e) No Trust. Nothing contained in the Plan and no action taken
pursuant to the provisions hereof shall create or be construed to create a trust
of any kind, or a fiduciary relationship between (i) the Company and the
Committee (or any member thereof) and (ii) the Participant, his designated
beneficiary or any other person.
          (f) Optional Trust. The Committee, at any time, may authorize the
establishment of a trust for the benefit of the Participant, containing such
other terms and conditions as the Committee shall approve, including provisions
pursuant to which the assets of the trust would be subject under certain
conditions to the claims of general creditors of the Company. If such a trust is
established, then the value of all Performance Units notionally earned and
credited to Participants’ accounts may be delivered by the Company to the trust.
     5. Vesting of the Performance Units. If the Participant remains in the
employment of the Company through the end of the Performance Period, the
Performance Units notionally earned and credited to the Participant’s Account
shall become vested as of the end of the Performance Period upon certification
by the Committee; however, in the event the Participant’s employment is
terminated for Cause after the end of the Performance Period but prior to
certification by the Committee and/or payment of Participant’s Account, the
Performance Units notionally earned and credited to the Participant’s Account
shall be forfeited.
     6. Effect of Change in Control. In the event of a Change in Control during
the employment of the Participant prior to the termination of the Performance
Period, the Performance Units shall become vested as follows:
          (a) If the Participant is a participant in Cooper Tire & Rubber
Company’s Change in Control Severance Pay Plan (the “Severance Plan”), the
Performance Units shall also become vested only as provided in the Severance
Plan.
          (b) If the Participant is not a participant in the Severance Plan upon
the occurrence of a Change in Control, the Participant shall receive: (i) any
outstanding Performance Units which have been notionally earned by or allocated
or awarded to the Participant for a calendar year or Performance Period or
Measurement Period completed prior to the date of the Change in Control but have
not yet been paid (or settled in the case of Performance Stock Units), based on
the achievement of Performance Goals for such completed calendar year,
Performance Period, or Measurement Period; and (ii) any outstanding Performance
Units which have not been notionally earned by or allocated or awarded to the
Participant for an uncompleted calendar year, Performance Period, or Measurement
Period, assuming achievement of Performance Goals at Target, prorated for the
number of full and partial months (on a fractional basis based on the number of
days in the applicable month) between the commencement date of the current
uncompleted calendar year, Performance Period, or Measurement Period and ending
on the date of the Change in Control. The Performance Cash Units shall be paid
to the Participant on the 5th day following the Change in Control and the
Performance Stock Units shall be paid to the Participant at the same time (and
in the same form) as Cooper Tire & Rubber Company pays the per-share merger
consideration to holders of its Common Shares.
     7. Effect of Death, Disability, Retirement. If the Participant’s employment
with the Company terminates during the Performance Period while the Participant
is employed by the Company, but before the occurrence of a Change in Control,
due to (a) the Participant’s death, or (b) the Participant’s Disability, or
(c) the Participant’s Retirement, then (x) notionally earned Performance Units
for completed Measurement Periods will

3



--------------------------------------------------------------------------------



 



vest in full and (y) a pro rata number of Performance Units allocated to any
uncompleted Measurement Period shall become vested. The pro rata portion that
shall become vested shall be determined by multiplying the total number of
Performance Units allocated to each such uncompleted Measurement Period by the
number of days the Participant has been employed by the Company between the
first day of the Measurement Period and the date of such termination, divided by
the total number of days in each such uncompleted Measurement Period. The
payment of such Performance Units will be in accordance with Section 10 of this
Award Agreement.
     8. Effect of Voluntary or Involuntary Termination, except for Death,
Disability, or Cause. If the Participant’s employment with the Company
terminates during a Performance Period while the Participant is employed by the
Company, but before the occurrence of a Change in Control, due to the
Participant’s voluntary or involuntary termination of employment, other than for
death, Disability, or Cause, then notionally earned Performance Units for
completed Measurement Periods will vest in full and will be paid in accordance
with Section 10 of this Award Agreement. The Performance Units allocated to any
uncompleted Measurement Period shall be forfeited.
     9. Effect of Termination for Cause. If the Participant’s employment with
the Company terminates before the end of the Performance Period, or prior to
certification by the Committee and/or payment of Participant’s Account for
Cause, but before the occurrence of a Change in Control, all Performance Units,
whether or not notionally earned, will be forfeited.
     10. Form and Time of Payment of Performance Units. Payments for any
Performance Stock Units that become vested as set forth herein will be made in
the form of Common Shares. Payments for any Performance Cash Units that become
vested as set forth herein will be made in the form of cash. In the event of a
termination due to death or Disability pursuant to Section 7, payment of
notionally earned amounts and the pro rata number of Performance Units allocated
to any uncompleted Measurement Period shall be paid as soon as practicable after
Committee certification of the extent to which Performance Goals have been
achieved for any uncompleted Measurement Period and in the event of death, such
payment shall be made to the designated beneficiary of the Participant, or if
there is no designated beneficiary or such beneficiary does not survive the
Participant, such payment shall be made to the estate of the Participant. The
Participant shall have the right to designate a beneficiary at any time by
furnishing the Company with a beneficiary designation form. The Participant may
change or revoke a beneficiary designation at any time by furnishing a revised
beneficiary designation form to the Company. In the event of a termination of
employment due to Retirement pursuant to Section 7 or a termination due to
Section 8, any payment will be made as soon as practicable after the end of the
Performance Period, but in no event shall such payment occur later than two and
one-half (21/2) months after the end of the Performance Period. Performance
Units will be forfeited if they are not vested as of the end of the Performance
Period and, except as otherwise provided in this Award Agreement, if the
Participant ceases to be employed by the Company at any time prior to such
Performance Units becoming earned and vested as of the end of the Performance
Period.
     11. Tax Withholding. To the extent that the Company is required to withhold
any federal, state, local or foreign tax in connection with the payment of
earned and vested Performance Units pursuant to this Award Agreement, it shall
be a condition to the receipt of any such cash and Common Shares that the
Participant make arrangements satisfactory to the Company for payment of such
taxes required to be withheld, which may include by (a) remitting the required
amount to the Company, (b) authorizing the Company to withhold a portion of the
Common Shares otherwise issuable with a value equal to such tax, however, in no
event shall the Company accept Common Shares for payment of taxes in excess of
the minimum amount of taxes required to be withheld, (c) authorize the deduction
of such amounts from the Participant’s other payments from the Company, or
(d) otherwise satisfy the applicable tax withholding requirement in a manner
satisfactory to the Company.
     12. Compliance with Law. Notwithstanding any other provision of this Award
Agreement, the Company shall not be obligated to issue any Performance Stock
Units or Common Shares in settlement thereof, but may instead, to the extent
permitted by applicable law, pay cash with a value equal to the Fair Market
Value of a Common Share on the date of certification of the Performance Stock
Units, if the issuance of any Performance Stock Units or Common Shares in
settlement thereof would result in a violation of any law,

4



--------------------------------------------------------------------------------



 



including, without limitation, any and all exchange controls, procedures and
regulations, in any relevant jurisdiction.
     13. Transferability. The Participant’s right to receive the Performance
Units shall not be transferable by the Participant except by will or the laws of
descent and distribution.
     14. No Right to Continuation of Employment. Neither this Award Agreement
nor any action taken hereunder shall be construed as giving the Participant any
right to continued employment with the Company and neither this Award Agreement
nor any action taken hereunder shall be construed as entitling the Company to
the services of the Participant for any period of time. For purposes of this
Award Agreement, the continuous employment of the Participant with the Company
shall not be deemed interrupted, and the Participant shall not be deemed to have
ceased to be employed by the Company, by reason of (a) the transfer of his
employment among the Company or (b) a leave of absence approved by the Committee
in its sole discretion. This Performance Unit Award is a voluntary,
discretionary Award being made on a one-time basis and it does not constitute a
commitment to make any future Awards. This Performance Unit Award and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law.
     15. Data Privacy. Information about the Participant and the Participant’s
participation in the Plan may be collected, recorded, and held, used and
disclosed for any purpose related to the administration of the Plan. The
Participant understands that such processing of this information may need to be
carried out by the Company and by third-party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. The Participant consents to the processing of
information relating to the Participant and the Participant’s participation in
the Plan in any one or more of the ways referred to above.
     16. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Award Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Participant hereunder without the Participant’s consent.
     17. Severability. In the event that one or more of the provisions of this
Award Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     18. Binding Effect. Participant acknowledges the receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of the Plan as it presently exists, and as it may be amended, are deemed
incorporated herein by reference, and any conflict between the terms of the
Award Agreement and the provisions of the Plan shall be resolved by the
Committee, whose determination shall be final and binding on all parties. In
general, and except as otherwise determined by the Committee, the provisions of
the Plan shall be deemed to supersede the provisions of this Award Agreement to
the extent of any conflict between the Plan and this Award Agreement. In
addition, notwithstanding the terms set forth herein, the Committee shall have
the right to grant Performance Units upon such terms as it deems appropriate, so
long as such provisions are within the terms of the Plan.
     19. Notices. Any notice pursuant to this Award Agreement to the Company
shall be addressed to it at its office at 701 Lima Avenue, Findlay, Ohio 45840,
Attention: Secretary of Cooper Tire & Rubber Company. Any notice pursuant to the
Award Agreement to Participant shall be addressed to the Participant at the
address as set forth below. Either party shall have the right to designate at
any time hereafter in writing a different address.
     20. Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio and shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
state. Any claims or legal actions by one party against the other arising out of
the relationship between the parties contemplated herein (whether or not arising
under this Award Agreement) shall be governed by the laws of the State of Ohio.

5



--------------------------------------------------------------------------------



 



     21. Performance Units Subject to the Company’s Clawback Policy.
Notwithstanding anything in this Award Agreement to the contrary, the
Performance Units and Common Shares and cash payable with respect thereto shall
be subject to the Company’s clawback policy, as it may be in effect from time to
time, including, without limitation, the provisions of such clawback policy
required by Section 10D of the Exchange Act and any applicable rules or
regulations issued by the U.S. Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Common Shares may be traded.
     22. Defined Terms.

  (a)   For the purposes of this Award Agreement:

               “Affiliated Employer” means any corporation, partnership, limited
liability company, joint venture, unincorporated association or other entity in
which Cooper Tire & Rubber Company has a direct or indirect ownership or other
equity interest.
               “Cause” means that prior to any termination of employment, the
Participant shall have committed:
          any act or omission constituting a material breach by the Participant
of any of his significant obligations to or agreements with the Company or the
continued failure or refusal of the Participant to adequately perform the duties
reasonably required by the Company which, in each case, is materially injurious
to the financial condition or business reputation of, or is otherwise materially
injurious to, the Company, after notification by the Board of such breach,
failure or refusal and failure of the Participant to correct such breach,
failure or refusal within thirty (30) days of such notification (other than by
reason of the incapacity of the Participant due to physical or mental illness);
or
          any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to the Company, and failure of the Participant to correct such act or
omission within thirty (30) days after notification by the Board of any such act
or omission (other than by reason of the incapacity of the Participant due to
physical or mental illness); or
          the Participant is found guilty of, or pleads guilty or nolo
contendere to, a felony or any criminal act involving fraud, embezzlement, or
theft.
               For purposes of this Award Agreement, no act, or failure to act,
on the Participant’s part shall be deemed “willful” if done, or omitted to be
done, by the Participant in good faith and with a reasonable belief that the
Participant’s action or omission was in the best interest of the Company. Any
notification to be given by the Board in accordance with Section 22(a)(i) or
22(a)(ii) shall be in writing and shall specifically identify the breach,
failure, refusal, act, omission or injury to which the notification relates and,
in the case of Section 22(a)(i) or Section 22(a)(ii) shall describe the injury
to the Company, and such notification must be given within twelve (12) months of
the Board becoming aware of the breach, failure, refusal, act, omission or
injury identified in the notification. Failure to notify the Participant within
any such twelve (12) month period shall be deemed to be a waiver by the Board of
any such breach, failure, refusal, act or omission by the Participant and any
such breach, failure, refusal, act or omission by the Participant shall not then
be determined to be a breach of this Award Agreement. For the avoidance of doubt
and for the purpose of determining Cause, the exercise of business judgment by
the Participant shall not be determined to be Cause, even if such business
judgment materially injures the financial condition or business reputation of,
or is otherwise materially injurious to, the Company, unless such business
judgment by the Participant was not made in good faith, or constitutes willful
or wanton misconduct, or was an intentional violation of state or federal law.

6



--------------------------------------------------------------------------------



 



               “Change in Control” means the occurrence of any of the following
events:
          Cooper Tire & Rubber Company merges into itself, or is merged or
consolidated with, another entity and as a result of such merger or
consolidation less than 51% of the voting power of the then-outstanding voting
securities of the surviving or resulting entity immediately after such
transaction are directly or indirectly beneficially owned in the aggregate by
the former stockholders of Cooper Tire & Rubber Company immediately prior to
such transaction;
          all or substantially all the assets accounted for on the consolidated
balance sheet of Cooper Tire & Rubber Company are sold or transferred to one or
more entities or persons, and as a result of such sale or transfer less than 51%
of the voting power of the then-outstanding voting securities of such entity or
person immediately after such sale or transfer is directly or indirectly
beneficially held in the aggregate by the stockholders of Cooper Tire & Rubber
Company immediately prior to such transaction or series of transactions;
          a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in
effect on the effective date of the Severance Plan) of the Securities Exchange
Act of 1934, (the “Exchange Act”) (a “Person”) becomes the beneficial owner (as
defined in Rule 13d-3 of the Securities and Exchange Commission pursuant to the
Exchange Act) (a “Beneficial Owner”) of 35% or more of the voting power of the
then-outstanding voting securities of Cooper Tire & Rubber Company; provided,
however, that the foregoing does not apply to any such acquisition that is made
by (w) any Affiliated Employer; (x) any employee benefit plan of Cooper Tire &
Rubber Company or any Affiliated Employer; or (y) any person or group of which
employees of Cooper Tire & Rubber Company or of any Affiliated Employer control
a greater than 25% interest unless the Board determines that such person or
group is making a “hostile acquisition;” or (z) any person or group that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Participant; or
          a majority of the members of the Board are not Continuing Directors,
where a “Continuing Director” is any member of the Board who (x) was a member of
the Board on the effective date of the Severance Plan or (y) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election, provided that any director appointed or elected to the
Board to avoid or settle a threatened or actual proxy contest (including but not
limited to a consent solicitation) shall in no event be deemed to be a
Continuing Director.
               “Disability” means the Participant becomes disabled and
qualifies, or would have qualified, to receive disability benefits pursuant to
the Company’s long-term disability plan in effect, provided the Participant is
eligible to participate in such long-term disability plan (regardless of whether
or not the Participant has elected to participate in such long-term disability
plan).
               “Performance Cash Unit” has the value of $1 each.
               “Performance Stock Unit” has the value of one Common Share each.
               “Retirement” means termination of employment with the Company
after the Participant’s continuous years of employment with the Company and the
Participant’s age equal at least 75 years.
          (b) Capitalized terms that are used but not defined herein are as
defined in the Plan.

7



--------------------------------------------------------------------------------



 



     The undersigned Participant hereby acknowledges receipt of this Award
Agreement and accepts the Performance Units granted thereunder, subject to the
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

             
Date:
           
 
 
         
 
      PARTICIPANT NAME      
 
           
 
           
 
      Signature      
 
           
 
           
 
      Social Security No./Tax Identification No.      
 
           
 
           
 
      Home Address      
 
           
 
           
 
      City            State            Zip    

     This undersigned officer executes this Award Agreement on behalf of Cooper
Tire & Rubber Company.

            COOPER TIRE & RUBBER COMPANY
      By:           [Name]        [Title]   

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
COOPER TIRE & RUBBER COMPANY
Performance Units
Statement of Performance Goals
[ ] Measurement Period of the [ ] Performance Period

1.   The Performance criteria are:

2.   The Performance Goals for the First Measurement Period and their respective
weights are as set forth below:

3.   Performance Goals for the Second Measurement Period and Third Measurement
Period will be established by the Committee in its discretion and communicated
to the Participant not later than ninety (90) days after the beginning of each
such Measurement Period.

9